                 Case 3:20-cv-05673-BAT Document 13 Filed 01/04/21 Page 1 of 1




 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7   SHELIA ANN LAWRENCE,

 8                             Plaintiff,                 CASE NO. 3:20-cv-05673-BAT

 9          v.                                            ORDER REVERSING AND
                                                          REMANDING
10   COMMISSIONER OF SOCIAL SECURITY,

11                             Defendant.

12
            Based on the stipulation of the parties (Dkt. 12), it is ORDERED that the above-
13
     captioned case is REVERSED and REMANDED, pursuant to sentence four of 42 U.S.C. §
14
     405(g), for further administrative proceedings. On remand, the Administrative Law Judge will
15
     (1) evaluate the opinion of physician’s assistant Deanne Asbelle, PA-C; and (2) reassess the
16
     residual functional capacity and issue a new decision.
17
            Upon proper presentation, this Court will consider Plaintiff’s application for cost and
18
     attorney’s fees under 28 U.S.C. § 4212(d).
19
            DATED this 4th day of January, 2021.
20

21

22
                                                         A
                                                         BRIAN A. TSUCHIDA
                                                         Chief United States Magistrate Judge
23




     ORDER REVERSING AND REMANDING - 1
